DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claim 2 is canceled. 
The Examiner notes that claims 2, 9 and 16 are amended. 
The Examiner notes that claims 2-21 are pending. 

Response to Arguments
Applicant’s Remarks, filed 8/20/2020, with respect to the 35 USC § 101 rejections of claims 2-21, have been considered and are persuasive, therefore the rejections have been withdrawn.
	Regarding patent eligibility of the claimed subject matter in claims 2, 9 and 16, under current guidance the Examiner finds that the claim as a whole integrates
the mental process (eg, generating a total number of points) into a practical application (eg, using the individual points accumulated for each service to provide a total number of points) as defined in Step 2A, Prong 2 and similar to Example 37 (refer to: Subject Matter Eligibility Examples: Abstract Ideas).
Applicant’s Remarks, filed 8/20/2020, with respect to the 35 USC § 103 rejections of claims 2-21, have been considered and are persuasive, therefore the rejections have been withdrawn.

Allowable Subject Matter
The Examiner notes that claims 2-21 are allowable.
Claims 2-21 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claims 2, 9 and 16. 
Though the prior art, Bellowe (PGPub No US 2015/0127391) and Kumar et al (PGPub No US 2010/025094), discloses a method/system via display user interfaces, control for initiating an accumulation of points that are associated with multiple on-line services (Bellow, as detailed in the Office Action dated 6/2/2020); receiving data that indicates a user selection of the control for initiating the accumulation of the points; in response to receiving the data that indicates the user selection of the control for initiating the accumulation of the points, transmitting, for each of the multiple on-line services, a request to a server that is associated with the on-line service for user behavior data that was generated by the on-line service when the on-line service was previously used; receiving, from each of the multiple on-line services, user behavior data that was generated by the on-line service when the on-line service was previously used; for each of the multiple on-line services, generating a total number of points that have been accumulated through the use of the on-line service based at least on (i) the received user behavior data that was generated by the on-line service when the on-line service was previously used, and (ii) a quantization algorithm that is specific to the on-line service; and providing, for display, a second user interface that (i) identifies each of the multiple on-line services, and, (ii) for each of the multiple on-line services, includes a of the total number of points that have been accumulated through the use of the on-line 
Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
	Remaining claims are allowable for due to their dependence upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862